W. SHARP, Judge,
concurring specially.
I agree the petition for habeas corpus filed by Skinner seeking a belated appeal due to claimed ineffective assistance of appellate counsel should be denied. It lacks merit as a substantive matter. However, it should primarily be denied as an abuse of process. I write to hopefully forestall such petitions Skinner may contemplate filing in the future.
This is Skinner’s second petition for habe-as corpus, claiming ineffective assistance of appellate counsel. This court denied the first by order dated October 7, 1994.1 Although the claims now raised in this petition were not raised in the prior one, Skinner has made no showing these present claims were not known or could not have been discovered when the first petition was filed. Failure to make such a showing makes this petition and any future ones similarly drafted, an abuse of process. Johnson v. Singletary, 647 So.2d 106 (Fla.1994).

. Case No. 94-2232.